                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re:

BRYAN A. LAMEY,                                                       Case No. 14-13729 ta7

          Debtor.

EDWARD MAZEL, Chapter 7 Trustee, and
UNITED REAL ESTATE LAS
CRUCES, LLC,

          Plaintiffs,

v.                                                                          Adv. No. 18-01057-t

LAS CRUCES ABSTRACT AND TITLE
COMPANY, FIDELITY NATIONAL
TITLE INSURANCE COMPANY, and
TCNM, LLC,

          Defendants.

                                             OPINION

          The Court denied plaintiff United Real Estate Las Cruces, LLC’s (“URELC’s”) motion for

summary judgment on its breach of contract claim, instead opining that summary judgment in

favor of defendant Fidelity National Title Insurance Company (“Fidelity”) might be warranted.

The Court solicited additional briefing on the issue. Now before the Court is Fidelity’s motion for

summary judgment on URELC’s breach of contract claim.1 The Court concludes that Fidelity’s

motion should be granted.




1
    The trustee’s breach of contract claim has already been disposed of.


Case 18-01057-t         Doc 223     Filed 07/17/20     Entered 07/17/20 15:27:03 Page 1 of 12
                          I.      UNDISPUTED MATERIAL FACTS

       The Court incorporates by reference its Omnibus Findings of Fact for All Pending Motions

for Summary Judgment, filed March 20, 2020, doc. 159. Capitalized and abbreviated terms not

otherwise defined are taken from the Omnibus Findings.

       URELC’s claim is based on the fact that the KZRV Mortgage—an encumbrance on the

Property URELC bought—was disclosed in a title commitment Fidelity issued, was not released

at closing, but was not listed as a title exception in the Owner’s Policy. The facts surrounding the

non-release of the KZRV Mortgage are well known to the parties.

       The Owner’s Policy is a standard form, conforming to New Mexico law. See NMSA

§ 59A-30-5; NM Code R. § 13.14.18.13; NM Form 1. It is quite similar to the standard title

insurance policy form used throughout the United States.

       In July 2015, URELC made a claim under the Owner’s Policy, alleging Fidelity’s “fail[ure]

to find and/or disclose to URELC that the property URELC was financing through LANB had a

mortgage on it by KZRV.” Fidelity denied the claim:

       While your letter . . . claims that URELC was not aware of the KZRV Mortgage
       prior to its purchase of the Property, the KZRV Mortgage was disclosed . . . in . . .
       the Commitment for Title Insurance issued to URELC effective August 30, 2012[.]
       . . . Further, Robert Maese Sr., a member of URELC, not only knew about the
       KZRV Mortgage, but also agreed to obtain the release of the KZRV Mortgage; his
       failure to do so directly caused the KZRV Mortgage to remain of record. Because
       URELC had knowledge of the KZRV Mortgage and Robert Maese Sr., whose
       conduct is imputable to URELC as a member of URELC, agreed to obtain a release
       of the KZRV Mortgage and failed to do so, Exclusion 3(a) excludes the KZRV
       Mortgage from coverage under URELC’s Owner Policy. 2




2
  Exclusion 3(a) precludes coverage for “Defects, liens, encumbrances, adverse claims or other
matters . . . created, suffered, assumed or agreed to by the Insured Claimant.” Exclusion 3(a), upon
which Fidelity based its denial of URELC’s claim for coverage, is a standard clause in uniform
title insurance contracts.


                                              -2-
Case 18-01057-t       Doc 223     Filed 07/17/20 Entered 07/17/20 15:27:03 Page 2 of 12
         In August 2016, Lamey asked Fidelity to reconsider the denial, arguing that Maese Sr. did

not represent URELC in the transaction and that Lamey, URELC’s only manager, was not aware

of the KZRV Mortgage. Fidelity rejected the reconsideration request:

         Maese, Sr. was a member of URELC at the time the Property was purchased, knew
         of the existence of the KZRV Mortgage and its unreleased status, and represented
         he would obtain its release after the purchase of the Property but failed to do so. As
         an active member of URELC at the time of the purchase, Maese Sr.’s knowledge
         of the foregoing matters is imputed to URELC. Neither Maese, Sr.’s alleged lack
         of authority to transact URELC’s business or your alleged lack of knowledge of the
         KZRV Mortgage (despite its being disclosed on the Commitment) negate this
         imputation. Because URELC is imputed with knowledge of the unreleased KZRV
         Mortgage at the time of the transaction, [Fidelity] affirms its prior denial of
         coverage under Exclusion 3(a).

URELC asserts that Fidelity’s denial of coverage breached the Owner’s Policy and claims damages

due to

         Fidelity’s . . . failure to act diligently to remove the KZRV Mortgage clouding the
         title. Although Fidelity ultimately settled the KZRV litigation with LANB, it took
         roughly eighteen months to do, while in the meantime it subjected its other insured
         to foreclosure, and loss of the equity in the building, and liability for costs, fees,
         and interest associated with the foreclosure. . . . During this time, URELC was
         effectively precluded from selling, leasing, or utilizing this asset. The sum of the
         lost equity in the amount of $223,580.58 and the deficiency judgment of
         $448,919.42 plus interest at 16% per annum represent, in part, the economic
         damages suffered by Plaintiffs as a result of Fidelity’s failure to provide URELC
         coverage under the Owner’s Policy.

         The damages URELC claims do not include attorney fees for defending the KZRV

foreclosure action, and URELC has no fee bills that would support a claim for attorney fees.

                                        II.     DISCUSSION

A.       Summary Judgment Standards.

         Summary judgment is appropriate where “there is no genuine dispute as to any material

fact” thereby entitling the moving party to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A

dispute is genuine when the evidence is such that a reasonable jury could return a verdict for the




                                                -3-
Case 18-01057-t         Doc 223     Filed 07/17/20 Entered 07/17/20 15:27:03 Page 3 of 12
nonmoving party,” and a fact is material when it “might affect the outcome of the suit under the

governing substantive law.” Bird v. West Valley City, 832 F.3d 1188, 1199 (10th Cir. 2016) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986)). In ruling on a motion for summary

judgment, the Court is required to “view the facts and draw reasonable inferences in the light most

favorable to the party opposing the . . . motion.” Scott v. Harris, 550 U.S. 372, 378 (2007).

        At the summary judgment stage, “the judge's function is not himself to weigh the evidence

and determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson, 477 U.S. at 249. However, “there is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party. If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.” Id. at 249-50.

B.      Fidelity Properly Denied URELC’s Claim.

        1.      There is No Genuine Dispute that Maese Sr. Was URELC’s Agent. A key question

is whether Maese Sr. was URELC’s agent in its dealings with Fidelity (and its agent LCAT). If

Maese Sr. was, then his knowledge of the KZRV Mortgage is imputed to URELC and his actions

relating to the mortgage bound URELC. The imputed knowledge and binding actions would mean

that Fidelity was within its rights to deny URELC’s claim because it was based on a lien “suffered,

assumed or agreed to by the Insured Claimant.”

        The following facts in the record support a finding that Maese Sr. was URELC’s agent in

the loan and purchase transaction at issue:

                Before URELC was formed, Lamey, Maese Sr. and Maese Jr. were all involved in
negotiating with American RV World’s creditors, trying to obtain discounted payoffs or otherwise
restructure the business;
                Each brought a strength to the contemplated new enterprise: Maese Sr. had 35 years
of experience in the RV business; Maese Jr. also had significant experienced in the RV business
and was an excellent salesman; and Lamey had money and also had expertise in accounting and
business finance;




                                               -4-
 Case 18-01057-t      Doc 223      Filed 07/17/20 Entered 07/17/20 15:27:03 Page 4 of 12
                Lamey and the Maeses worked together to create the restructured RV businesses
they envisioned;
                Lamey (51%), Maese Sr. (24.5%), and Maese Jr. (24.5%) were the only members
of UREH, which wholly owned URELC;
                Lamey’s plan was to appoint Maese Jr. president of the Albuquerque and Las
Cruces operating entities, despite the fact that the operating agreement said that only Lamey had
authority to act for the entities;
                Maese Sr. had the relationship with LANB;
                While Maese Sr. had many years of experience in the RV business, Lamey had no
experience;
                Lamey admits that Maese Sr. (and perhaps Maese Jr.) negotiated the loan terms
with LANB;
                When LANB sent LCAT a title commitment order form, it specified that Maese Sr.
was the designated contact for URELC;
                Maese Sr. guaranteed the LANB loan;
                LCAT never talked to Lamey or Maese Jr.;
                Lamey, Maese Sr. and his wife, and Maese Jr. and his wife all attended the closing
in Albuquerque. There is no evidence that Lamey was surprised by the settlement statement, the
closing documents, or any other aspect of the closing;
                Lamey knew LCAT had dealt with somebody acting on URELC’s behalf, and he
knew it wasn’t him;
                The mortgage payoff figures in the closing statement (prepared by LCAT) must
have come from Maese Sr; and Maese Sr., rather than Lamey, worked on getting the Owners Policy
for URELC; and
                After the closing the Maeses and Lamey continued to work together for a period of
time to try and save the RV businesses. For example, the decision to close the Albuquerque location
was a joint decision.

        Because all the evidence in the record points to Maese Sr.’s agency, the Court asked

URELC to provide any evidence it had that Maese Sr. was not URELC’s agent. URELC did not

provide any such evidence. Instead, it continues to rely on its operating agreement, which states

that only Lamey has authority to bind URELC. As previously held, this is not enough to prevent

Maese Sr. from being URELC’s agent. Rather, agency may be evidenced by a writing, see Fletcher

Cyclopedia of the Law of Corporations, § 437.20; by the spoken words or conduct of the principal,

see Unlimited Equip. Lines, Inc. v. Graphic Arts Centre, Inc., 889 S.W.2d 926, 936 (Mo. App.

1994); or “inferred from attending circumstances,” see Romero v. Mervyn’s, 784 P.2d 992, 997

(N.M. 1989); State Fin. Co. v. Hershel Cal. Fruit Prods. Co., 47 P.2d 821, 823 (Cal. App. 1935)



                                               -5-
 Case 18-01057-t      Doc 223      Filed 07/17/20 Entered 07/17/20 15:27:03 Page 5 of 12
(“The extent of an agent’s authority, and the ratification of an unauthorized act, may be proved by

circumstantial evidence”); Bayless v. Christie, Manson & Woods Intern., Inc., 2 F.3d 347, 352 n.

6 (10th Cir. 1993) (“an agency relationship arises, regardless of the parties’ intent, when two

parties agree that one is to act for another, or the conduct of the parties is such that it demonstrates

[that] one [is] to act for the other”). “There is no particular mode by which an agency must be

established[.]” Kennedy v. Justus, 64 N.M. 131, 134 (S. Ct. 1958). “The existence of an agency

relationship based on actual authority can arise by express authorization or by implied

authorization.” Bayless, 2 F.3d at 352 n.6.

        Given the lack of contrary evidence, the only plausible inference from the undisputed

material facts is that Maese Sr. had actual or tacit authority to act for URELC in the transaction.

No reasonable jury could conclude otherwise.

        2.      URELC’s Knowledge of the KZRV Mortgage. Maese Sr. knew all about the KZRV

Mortgage, having signed it in May 2011. As URELC’s agent, Maese Sr.’s knowledge of the

mortgage is imputed to URELC. See CompoSecure, L.L.C. v. CarUX, LLC, 206 A.3d 807, 823

(Del. 2018) (knowledge of an agent acting within the scope of her authority on behalf of the

principal LLC is imputed to the LLC); D.R.A. Services, LLC v. Hallmark Ins. Co., 2014 WL

12629943, at *3 (D. Wyo.) (“A limited liability company is charged with the knowledge of its

agents received while acting within the scope of their authority”); In re Sandburg Mall Realty

Mgmt. LLC, 563 B.R. 875, 888 (Bankr. C.D. Ill. 2017) (in general, by analogy to partnership law,

notice to or knowledge of a member is imputed to the LLC); see generally Sawyer v. Mid-

Continent Petroleum Corp., 236 F.2d 518, 520 (10th Cir. 1956) (a corporation “is necessarily

chargeable with the composite knowledge of its officers and agent, acting within the scope of their

authority”); Fletcher Cyclopedia of Corporations, § 807 (“knowledge of agents who are not




                                                -6-
Case 18-01057-t        Doc 223      Filed 07/17/20 Entered 07/17/20 15:27:03 Page 6 of 12
officers may be imputed to the corporation.”); Collegium Fund LLC Series 16 v. Deutsche Bank

Nat’l Trust Co., 443 P.3d 550, at *1 (Nev.) (agent’s knowledge is imputed to the principal); 3 Am.

Jur. 2d Agency § 255 (2018) (“generally, the principal is chargeable with, and bound by, the

knowledge of or notice to an agent”).

       In addition to Maese Sr.’s actual knowledge of the KZRV Mortgage, URELC had

constructive knowledge of the mortgage. See, e.g., In re Lamey, 2017 WL 1839154, *3 (Bankr. D.

N.M.); Angle v. Slayton, 102 N.M. 521, 523 (S. Ct. 1985) (“purchasers are deemed to have

constructive notice of duly recorded instruments concerning the property”); Allen v. Timberlake

Ranch Landowners Ass’n, 138 N.M. 318, 327 (Ct. App. 2005) (citing and following Angle);

Atkinson v. Atkinson (In re Atkinson), 126 B.R. 713, 717 (Bankr. N.D. Tex. 1991) (same). URELC,

a buyer of New Mexico real property, was charged under New Mexico law with knowledge of all

recorded instruments relating to the Property, including the KZRV Mortgage. The law does not

permit buyers to profess ignorance of recorded mortgages. URELC’s claim that it was unaware of

the KZRV Mortgage is unsupportable.

       3.      URELC Knew the KZRV Mortgage Would Not be Released. Not only did Maese

Sr. know about the KZRV Mortgage, he knew it was not going to be released at closing. This

knowledge also is imputed to URELC. Furthermore, the HUD-1 Settlement Statement URELC

signed at closing showed no disbursement to KZRV. The undisputed facts show that URELC knew

the KZRV Mortgage would not be released at closing.3

       4.      Maese Sr.’s Actions Bound URELC. Romero testified that Maese Sr. assured her

he would get the KZRV Mortgage released. On Thursday, August 30, 2012, Romero’s assistant




3
  For a discussion of URELC’s argument that Maese Sr. did not know about the failure to release
the KZRV Mortgage, see footnote 4, infra.


                                              -7-
Case 18-01057-t       Doc 223     Filed 07/17/20 Entered 07/17/20 15:27:03 Page 7 of 12
sent a proposed KZRV Mortgage release to Georgia Torrez at LANB, asking “Can you please

forward the attachment to Mr. Maese at Next Level, LLC? Thanks.” Ms. Torrez forwarded the

release to Maese Sr. a minute later, saying “this needs to be signed as well.” Four hours later Maese

Sr. forwarded the release to Delbert Miller at KZRV, saying “DELBERT please sign and next day

air to los alamos bank friday also please notary stamp it THANKS ROBERT SR.” Finally, Mr.

Miller responded within the hour to Maese Sr.: “Robert, Got your message, is the closing

Tuesday?”

       The email chain is conclusive evidence that, pre-closing, LCAT looked to Maese Sr. to

obtain a release of the KZRV Mortgage, and that he attempted to do so. Obviously, his attempt

failed. The closing proceeded anyway, based on Maese Sr.’s representation to Romero that he

would get the release.4

       A principal is bound by its agent’s actions. See Barron v. Evangelical Lutheran Good

Samaritan Soc., 265 P.3d 720, 725 (N.M. App. 2011) (the principal “is bound by the acts of [an]

agent within the agent’s actual designated authority” as well as “acts of the agent that the principal

holds the agent out to the public as possessing”); San Juan Agric. Water Users Ass’n v. KNME-

TV, 257 P.3d 884, 889 (N.M. 2011) (“the common law of agency regards the agent’s actions as



4
  Relying on certain testimony of Maese Sr., URELC disputes that LCAT asked Maese Sr., pre-
closing, to get a release of the KZRV Mortgage. Maese Sr. testified in his deposition that he did
not send a release of mortgage to Delbert Miller on August 30, 2012. Maese Sr. claimed instead
that he sent some kind of inventory release form to Mr. Miller. Maese Sr. also testified, in his
deposition and later at trial, that the first time LCAT asked him to obtain a KZRV Mortgage release
was three or four months after closing. Maese Sr.’s testimony is obviously false, given the email
chain (which Maese Sr. did not dispute) and the attached release. Delbert Miller’s deposition
testimony confirmed that Maese Sr. sent him a draft release of mortgage on August 30, 2012, with
the email chain. False statements cannot be used to create a genuine fact issue. See Rivera v.
Trujillo, 128 N.M. 106, 108 (Ct. App. 1999) (“a nonmovant will not be allowed to defeat summary
judgment by attempting to create a sham issue of fact”); Frank v. O’Friel, 2013 WL 6662723, at
*3 (N.M. App. 2013) (following Rivera). Using false testimony to try to create a fact issue is not
an admirable litigation technique.


                                               -8-
Case 18-01057-t       Doc 223      Filed 07/17/20 Entered 07/17/20 15:27:03 Page 8 of 12
the principal’s own”); Wirth v. Sun Healthcare Group, Inc., 389 P.3d 295, 306 (N.M. App. 2016)

(“[A]ny act or omission of an officer or employee of a corporation within the scope or course of

his or her employment, is an act or omission of the corporation.”). Here, the only genuine evidence

is that URELC, acting through its agent Maese Sr., represented to LCAT that it would obtain the

KZRV Mortgage release.

       5.      URELC Suffered the KZRV Mortgage. In Home Federal Savings Bank v. Ticor

Title Insurance Company, 695 F.3d 725 (7th Cir. 2012), the Seventh Circuit stated:

       The cases discussing the applicability of the ‘created or suffered’ exclusion
       generally have stated that the insurer can escape liability only if it is established
       that the defect, lien or encumbrance resulted from some intentional misconduct or
       inequitable dealings by the insured or the insured either expressly or impliedly
       assumed or agreed to the defects or encumbrances in the course of purchasing the
       property involved. The courts have not permitted the insurer to avoid liability if the
       insured was innocent of any conduct causing the loss or was simply negligent in
       bringing about the loss.

Id. at 732-33 (italics added), quoting Brown v. St. Paul Title Ins. Corp., 634 F.2d 1103, 1107 n.8.

(8th Cir. 1980). An insured “suffers” a title encumbrance when it knows of the encumbrance but

chooses to close the transaction without eliminating it. Ariz. Title Ins. & Trust Co. v. Smith, 519

P.2d 860, 863 (Ariz. App. 1974) (“suffered” implies a circumstance in which the insured knows

of the lien and could insist on its elimination but chooses not to); J. Bushnell Nielsen, Title &

Escrow Claims Guide, § 11.2 (“[a]n insured may also ‘suffer’ a title defect by electing to close on

the transaction knowing that the matter very likely attaches or will attach to the property”); Am.

Sav. & Loan Ass’n v. Lawyers Title Ins. Corp., 793 F.2d 780, 784 (6th Cir. 1986) (the term

“suffered” is synonymous with “permit” and it implies knowledge of the encumbrance and the

power to prevent the title insurance claim from arising). Similarly, an insured “agrees to” or

“assumes” an encumbrance when the it knows about an existing encumbrance and purchases the

property anyway. First. Am. Title Ins. Co. v. Lane Powell PC, 764 F.3d 114, 122 (1st Cir. 2014)


                                              -9-
Case 18-01057-t       Doc 223     Filed 07/17/20 Entered 07/17/20 15:27:03 Page 9 of 12
(“An insured party ‘assumes’ or ‘agrees’ to a lien pursuant to [the exclusion] when it takes property

that is subject to an existing encumbrance it has knowledge of.”).

       URELC, by closing the loan and purchase transaction knowing of the KZRV Mortgage

and that it would continue to encumber the Property after closing, suffered, agreed to, and/or

assumed the mortgage. Fidelity is entitled to summary judgment that its denial of URELC’s claim

did not breach the Owner’s Policy.

C.     URELC’s Breach of Contract Claim Fails Because It Incurred No Recoverable Damages.

       Even if Fidelity breached the Owner’s Policy when it denied URELC’s claim, URELC’s

claim for breach of contract fails because it incurred no compensable damages. An essential

element of a cause of action for breach of contract is actual damage. See, e.g., Camino Real Mobile

Home Park Partnership v. Wolfe, 119 N.M. 436, 444-45 (S. Ct. 1995), overruled on other grounds

by Sunnyland Farms, Inc. v. Central New Mexico Elec. Co-op, Inc., 301 P.3d 387 (S. Ct. 2013);

Stevens v. Mitchell, 51 N.M. 411, 414 (S. Ct. 1947) (damages is an essential element of a breach

of contract claim).

       The Owner’s Policy entitles URELC to recover certain losses if it has a valid claim. The

relevant portions of the policy are:

       5. DEFENSE AND PROSECUTION OF ACTIONS. (a) Upon written request by
       the Insured, and subject to the options contained in Section 7 of these Conditions,
       the Company, at its own cost and without unreasonable delay, shall provide for the
       defense of an Insured in litigation in which any third party asserts a claim covered
       by this policy adverse to the Insured.

       7. OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION
       OF LIABILITY. In case of a claim under this policy, the Company shall have the
       following additional options: . . . (b) To Pay or Otherwise Settle With Parties Other
       than the Insured or With the Insured Claimant. (i) To pay or otherwise settle with
       other parties for or in the name of an Insured Claimant any claim insured against
       under this policy. . . . Upon the exercise by the Company of either of the options
       provided for in subsection (b)(i) or (ii), the Company’s obligations to the Insured
       under this policy for the claimed loss or damage, other than the payments required



                                              -10-
Case 18-01057-t       Doc 223     Filed 07/17/20 Entered 07/17/20 15:27:03 Page 10 of 12
       to be made, shall terminate, including any liability or obligation to defend,
       prosecute, or continue any litigation.

       8. DETERMINATION AND EXTENT OF LIABILITY. This policy is a contract
       of indemnity against actual monetary loss or damage sustained or incurred by the
       Insured Claimant who has suffered loss or damage by reason of matters insured
       against by this policy. (a) The extent of liability of the Company for loss and
       damage under this policy shall not exceed the lesser of (I) the Amount of Insurance;
       or (II) the difference between the value of the Title as insured and the value of the
       Title subject to the risk insured against by this policy. . . . (c) In addition to the
       extent of liability under (a) and (b), the Company will also pay those costs,
       attorneys’ fees, and expenses incurred in accordance with Section 5 and 7 of these
       Conditions.

       9. LIMITATION OF LIABILITY. (a) If the Company establishes the Title, or
       removes the alleged defect, lien or encumbrance . . . in a reasonably diligent manner
       by any method including litigation and the completion of any appeals, it shall have
       fully performed its obligations with respect to that matter and shall not be liable for
       any loss or damage caused to the insured.

       Fidelity paid KZRV $391,492.45 and got the KZRV Mortgage released. Thus, although

Fidelity denied URELC’s claim, URELC realized the main benefit of the Owner’s Policy—the

KZRV Mortgage was released at no cost to URELC. The only other compensable damages

URELC might claim are attorney fees incurred in the KZRV foreclosure action (paragraph 8(c)),

and/or damages caused by Fidelity’s failure to proceed in a “reasonably diligent manner”

(paragraph 9(a)).

       1.      Attorney Fees. URELC is not claiming attorney fees as part of its breach of contract

damages and has no billing documents to support such a claim. There is no genuine issue of fact

that URELC has no contract damage claim for attorney fees.

       2.      Loss of Equity and Deficiency Judgment. URELC claims damages for loss of

equity in the Property ($223,580.58) and the amount of LANB’s deficiency judgment

($448,919.42 plus 16% interest), both allegedly incurred because of Fidelity’s “failure to act

diligently to remove the KZRV Mortgage.” Assuming Fidelity was dilatory (which the Court by




                                              -11-
Case 18-01057-t      Doc 223      Filed 07/17/20 Entered 07/17/20 15:27:03 Page 11 of 12
no means finds), URELC has provided no evidence that the delay caused the alleged loss of

“equity” in the Property or the deficiency judgment debt. Rather, it is undisputed that LANB

foreclosed its mortgage because URELC stopped paying LANB’s loan, and that URELC stopped

paying the loan because it went out of business due to a lack of capital and operating losses. Neither

Fidelity nor the KZRV Mortgage had anything to do with URELC’s business failure or payment

default, nor with LANB’s response to the payment default.

       If URELC wanted to avoid summary judgment on this issue, it was required to provide

some evidence that Fidelity’s alleged delay in getting the KZRV Mortgage released proximately

caused damages recoverable under the Owner’s Policy. No such evidence was provided. 5 On the

other hand, the evidence that URELC’s severe financial problems had nothing to do with Fidelity

is clear, substantial, and uncontradicted. Fidelity is entitled to summary judgment on URELC’s

breach of contract claim because there is no genuine fact issue that Fidelity’s denial of the claim,

even if improper, caused no damages compensable under the Owner’s Policy.

                                      III.    CONCLUSION

       Fidelity’s motion for partial summary judgment on the breach of contract claim is well

taken and will be granted. A separate order will be entered herewith.




                                               ______________________________________
                                               Hon. David T. Thuma
                                               United States Bankruptcy Judge

Entered: July 17, 2020
Copies to: Counsel of record.



5
 It is hard to view URELC’s weak attempt to blame Fidelity for its financial troubles as being
made in good faith.


                                              -12-
Case 18-01057-t       Doc 223     Filed 07/17/20 Entered 07/17/20 15:27:03 Page 12 of 12
